            Case 4:01-cv-01351-JST Document 3384 Filed 07/10/20 Page 1 of 5



 1   Brian M. Pomerantz (CA Bar #214264)
     P.O. Box 853
 2   Carrboro, NC 27510
     Telephone: (323) 630-0049
 3   Habeas@protonmail.com
 4   Attorney for Petitioner
     ANTHONY WALDRIP
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                         NORTHERN DISTRICT OF CALIFORNIA
 8
                                       OAKLAND DIVISION
 9
10   ANTHONY WALDRIP,                          )   Case No. 4:20-cv-04253-KAW
                                               )
11                       Petitioner,           )   (related Case No. 4:01-cv-01351-JST)
                  v.                           )
12                                             )
     RON BROOMFIELD, Acting Warden of          )
13   California State Prison at San Quentin,   )   NOTICE OF RELATED CASE AND
                                               )   REQUEST FOR IMMEDIATE
14         and                                 )   TRANSFER
                                               )
15   RALPH DIAZ,                               )
     Secretary, Department of                  )
16   Corrections and Rehabilitation,           )   IMMEDIATE RELIEF SOUGHT
                                               )
17                       Respondents.          )
                                               )
18                                             )
19
20
21
22
23
24
25
26
27
28

                                               1
                Case 4:01-cv-01351-JST Document 3384 Filed 07/10/20 Page 2 of 5



 1          Petitioner Anthony Waldrip was not sentenced to death, but if something is not done
 2   immediately, he very well may suffer that fate. Two weeks ago, Mr. Waldrip filed a Petition
 3   with this Court pursuant to 28 U.S.C. § 2241. Mr. Waldrip served the California Attorney
 4   General’s office, counsel for Respondents, with the Petition on June 26, 2020, the morning
 5   after the Petition was filed. Mr. Waldrip’s 2241 relied on the risk of death due to the
 6   constantly increasing threat of COVID-19 at San Quentin State Prison (“San Quentin”). At
 7   the time, San Quentin had 523 infected prisoners. The number of confirmed cases has more
 8   than tripled since then, and nine inmates have died since the filing of the Petition.1
 9          Critically, Counsel received third-hand information this morning that Mr. Waldrip has
10   tested positive for COVID-19, and that he is being quarantined within his cell with another
11   inmate who also tested positive for COVID-19. Based on that information, Counsel feels it
12   is imperative to prod the Court to action. Counsel for Mr. Waldrip has patiently waited for
13   this Court to take up this matter, but now moves for a decision because Mr. Waldrip is in the
14   midst of the exact risk that this Court was warned about two weeks ago. Mr. Waldrip
15   appears to have a virus that might kill him.
16          Mr. Waldrip indicated to this Court in his initial filing the severity of the situation and
17   the immediate need for action, terming it an “emergency petition” requesting “immediate
18   relief.” Mr. Waldrip also explained that this case was related to Case No. 4:01-cv-01351-JST
19   (Dkt. No. 1-2) and filed a letter addressed to the clerk describing the relationship. (Dkt. No.
20   1-1.) That letter explained that:
21                   This lawsuit concerns the sudden COVID-19 outbreak at San
                     Quentin State Prison.         Plata v. Newsom, Case No.
22                   4:01-cv-01351-JST, another action before this Court, has been
                     dealing with the foundational facts of this Petition For Writ of
23                   Habeas Corpus. The ongoing COVID-19 outbreak at San
                     Quentin State Prison is an extremely time sensitive issue and
24                   Petitioner Anthony Waldrip is seeking expedited relief. For that
                     reason, because the Honorable Jon S. Tigar is already extremely
25                   familiar with the underlying critically time sensitive issues, there
26
            1
27            Six condemned prisoners have died: Richard Stitely, Joseph Cordova, Manuel
     Machado Alvarez, Scott Erskine, DeWayne Carey, David Reed, as well as three from the
28   general population.

                                                      2
                Case 4:01-cv-01351-JST Document 3384 Filed 07/10/20 Page 3 of 5



 1                   would undoubtedly be a judicial economy to this habeas being
                     assigned to Judge Tigar. Mr. Waldrip therefore respectfully
 2                   suggests that all involved may best be served by directing this
                     lawsuit to Judge Tigar.
 3
            Mr. Waldrip posits that this Court’s unfamiliarity with the situation at San Quentin
 4
     may be impeding its recognition of the severity of the situation. He therefore moves that this
 5
     case be transferred to Judge Tigar. For instance, due to his familiarity with the Plata
 6
     litigation, Judge Tigar surely knows that prisoners with COVID-19 are three times more
 7
     likely to die than Americans in general. See Brendan Saloner, Ph.D., Kalind Parish, M.A.,
 8
     Julie A. Ward, MN, RN, et al., COVID-19 Cases and Deaths in Federal and State Prisons
 9
     (July 8, 2020), available at https://bit.ly/2ZfTn2h, last visited on July 10, 2020.
10
            Just this week, Judge Tigar met with Governor Gavin Newsom at the California
11
     Medical Facility where many inmates with ill health are incarcerated. “It is not known what
12
     they discussed but Judge Tigar has previously made pleas for Newsom to free some inmates
13
     to allow for safe and isolated housing of those that must remain in prison during the
14
     pandemic.” See Milly Vincent, Third of San Quentin's 4,000 prisoners have been diagnosed
15
     with coronavirus, including six who have died, DAILY MAIL (July 9, 2020), available at
16
     https://www.dailymail.co.uk/news/article-8505599/Third-San-Quentins-4-000-prisoners-
17
     diagnosed-coronavirus-six-died.html, last visited on July 10, 2020. Thus, Judge Tigar is
18
     clearly situated to best analyze the claimed constitutional violation herein.
19
            Mr. Waldrip reminds this Court that he has been incarcerated for over twenty years
20
     because he removed someone else’s gun from the play area of an eight-year-old boy and his
21
     younger sister. That fact is undisputed. Mr. Waldrip, a former felon, was charged with being
22
     a felon in-possession of a firearm and sentenced to twenty-five years to life in state prison
23
     pursuant to California’s “Three Strikes” law. This was a strict liability crime, despite his
24
     good deed. Mr. Waldrip is only seven months from parole eligibility,2 but may not make it
25
26
            2
27            While the Petition says ten months, a recently announced change shortens that time
     by twelve weeks. See Michael McGough, California releasing most prison inmates 12 weeks
28   early to clear space amid coronavirus, SACRAMENTO BEE (July 10, 2020), available at

                                                   3
             Case 4:01-cv-01351-JST Document 3384 Filed 07/10/20 Page 4 of 5



 1   out of San Quentin, despite his exemplary prison record, without immediate action from the
 2   federal court. As explained in the Petition, Mr. Waldrip has factors that place him at higher
 3   risk for death from COVID-19.
 4          To be clear, Mr. Waldrip is not arguing that his sentence was imposed in violation of
 5   the Constitution or laws of the United States, or that the sentencing court was without
 6   jurisdiction to impose such sentence, or that the sentence was in excess of the maximum
 7   authorized by law. See Sandusky v. Goetz, 944 F.3d 1240, 1246 (10th Cir. 2019). He is
 8   arguing that his sentence is being improperly executed and that he should therefore be
 9   released. See McIntosh v. United States Parole Comm'n, 115 F.3d 809, 812 (10th Cir. 1997).
10   Mr. Waldrip can get better medical treatment and has a substantially better chance of
11   surviving COVID-19 outside of prison. He has a wife, sister, and mother, and a stable home
12   to live in. Section 2241 compels his release. Therefore, Mr. Waldrip requests that the case
13   be immediately transferred to Judge Tigar who is familiar with the many underlying facts
14   that affect the evaluation of his 2241 Petition.
15
16          Dated: July 10, 2020                        By: /S/ Brian M. Pomerantz
                                                           BRIAN M. POMERANTZ
17
                                                              Attorney for Petitioner
18                                                            ANTHONY WALDRIP
19
20
21
22
23
24
25
26
27
28   https://bit.ly/2Ofj8d2, last visited on July 10, 2020.

                                                    4
             Case 4:01-cv-01351-JST Document 3384 Filed 07/10/20 Page 5 of 5



 1                                 CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on July 10, 2020, I electronically filed the foregoing with the
 4   Clerk of the Court for the United States District Court for the Northern District of California
 5   by using the appellate CM/ECF system.
 6
 7                                       By: /S/ Brian M. Pomerantz
 8                                              BRIAN M. POMERANTZ
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
